Plaintiffs’ attempt to hold their creditor’s attorneys liable for fraud for having sent them demand letters and then commencing an action on the creditor’s behalf to recover a loan that plaintiffs allege had been extended and was not in default, was properly rejected for failure to raise a bona fide issue (see, Assing v United Rubber Supply Co., 126 AD2d 590) of justifiable reliance (see, Wilsen Assocs. Real Estate Corp. v Pizilly, 204 AD2d 777, 778, citing, inter alia, Channel Master Corp. v Aluminium Ltd. Sales, 4 NY2d 403, 407). Concur — Ross, J. P., Nardelli, Williams and Mazzarelli, JJ.